Greenblott, J. (concurring in part and dissenting in part).
We respectfully dissent from that portion of the majority’s *90decision which limits the award of damages to carrying costs and maintenance costs during the .period of the easement less whatever sum the claimant received from the security deposit provided by chapter 691 of the Laws of 1966, without costs.
The majority refers to Arlen of Nanuet v State of New York (26 NY2d 346) as setting forth the applicable rule of damages, but errs, in our opinion, in limiting such damages to actual carrying and maintenance costs. Since the claimant is complaining about interference with its proposed demolition of the existing structure, the correct measure of damages should be the fair rental value of the land alone as of the date of the taking and for the duration théreof. The fair rental value should be fixed as that price which would be paid upon a lease between a willing lessee and a willing lessor.
Where the majority errs, in our view, is in equating fair rental value with the leaseholder’s actual costs, for to do so is to disregard the actual economic value of the land to a sublessee.
The property appropriated in the present case was intended to be developed. In estimating the fair rental value of the property during the period of the taking, a willing lessee could take into account, inter alia, future projections. "[0]ne cannot 'expect the prospective purchaser to pay for the * * * land in suit an amount equal to the worth of the conjectured net rental income * * * for, then, he would be paying an amount which would preclude any profit’ ” (Arlen of Nanuet v State of New York, supra, p 353, citing Levin v State of New York, 13 NY2d 87, 91).
While potential profits themselves would be an inappropriate measure of damages, projected return on the basis of development plans suitable to the property could be taken into account by experts, together with the other figures cited, in determining fair rental value. Of course, the weight to be given such projections as an element used in the determination of fair economic rent in the open market would be determined by the trier of fact. The majority errs, in our view, in measuring claimant’s damages by the actual rent reserved in claimant’s lease rather than by the fair value a lessor could be expected to receive as of the date of the taking (see Great Atlantic & Pacific Tea Co. v State of New York, 22 NY2d 75, 81, 85). Neither of the experts in the present case offered testimony as to the fair rental value of the property as it was during the period of the taking.
*91We would, therefore, remit the matter to the Court of Claims for a new trial.
Koreman, P. J., Larkin and Herlihy, JJ., concur in Per Curiam opinion; Greenblott and Main, JJ., concur in part and dissent in part in an opinion by Greenblott, J.
Judgment reversed, on the law and the facts, without costs, and matter remitted to the Court of Claims with direction to take such further proceedings as it may deem appropriate and thereupon to award damages in the amount of all carrying costs and maintenance costs during the period of the easement less whatever sum the claimant received from the security deposit provided by chapter 691 of the Laws of 1966.